Exhibit 10.1

 

INTERNATIONAL RECTIFIER CORPORATION

2000 INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Participant Name:

 

 

 

 

 

Number of Stock Units:

 

            (1)

 

 

 

Vesting Schedule:

 

See vesting set forth in Exhibit A attached hereto(1)

 

 

 

Award Date:

 

 

 

--------------------------------------------------------------------------------

(1) All share and unit numbers are subject to adjustment under the terms of the
Plan.  The Stock Units are subject to acceleration and termination prior to
vesting as provided herein.

 

THIS AGREEMENT is among INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Corporation”), and the employee named above (the
“Participant”), an employee of the Corporation or one of its subsidiaries, and
is delivered under the International Rectifier Corporation 2000 Incentive Plan
(Amended and Restated as of November 22, 2004) (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, the Compensation and Stock Option Committee of the Board of Directors
has approved, and the Corporation has granted, effective as of the Award Date,
to the Participant with reference to services rendered to the Company, a
restricted stock unit award under the Plan (the “Stock Unit Award” or “Award”),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of services rendered by the Participant and the
mutual promises made herein and the mutual benefits to be derived therefrom, the
parties agree as follows:

 

1.                        Defined Terms.  Capitalized terms used herein and not
otherwise defined herein shall have the meaning assigned to such terms in the
Plan.  For purposes of this Agreement, a “Stock Unit” means a non-voting unit of
measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding share of Common Stock of the Corporation.

 

2.                        Grant.  Subject to the terms of this Agreement and the
Plan, the Corporation grants to the Participant a Stock Unit Award with respect
to an aggregate number of Stock Units set forth above.  The Corporation
acknowledges that the consideration for the shares payable with respect to the
Stock Units on the terms set forth in this Agreement shall be the services
rendered to the Company by the Participant prior to the applicable vesting date,
the fair value of which is not less than the par value per share of the
Corporation’s Common Stock.

 

3.                        Vesting.  The Stock Units subject to the Award shall
vest in installments as set forth in the “Vesting Schedule” set forth in
Exhibit A attached hereto, subject to earlier termination or acceleration and
subject to adjustment as provided herein.

 

1

--------------------------------------------------------------------------------


 

4.                        Continuance of Employment Required.  Except as
otherwise provided herein, the vesting schedule applicable to the Stock Units
requires continued service through each applicable vesting date as a condition
to the vesting of the applicable installment of the award and the rights and
benefits under this Agreement.  Service for only a portion of the vesting
period, even if a substantial portion, will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of employment or service.

 

5.                        Dividend and Voting Rights.

 

(a)                    Limitations on Rights Associated with Units.  The
Participant shall have no rights as a stockholder of the Corporation, no
dividend rights (except as expressly provided in Section 5(b) hereof with
respect to Dividend Equivalents) and no voting rights with respect to the Stock
Units or any shares of Common Stock issuable in respect of such Stock Units,
until shares of Common Stock are actually issued to and held of record by the
Participant.  No adjustments will be made for dividends or other rights of a
holder for which the record date is prior to the date of issuance of the stock
certificate evidencing the shares.

 

(b)                    Dividend Equivalent Distributions.  No later than sixty
(60) days following each date that the Corporation pays an ordinary cash
dividend on its outstanding Common Stock (if any ordinary cash dividends are
paid), for which the related record date occurs after the Award Date and prior
to the date that this award either vests or terminates hereunder, the
Corporation shall make a cash payment to the Participant equal to, subject to
the tax withholding provisions of Section 11 hereof and Section 5.5 of the Plan,
the amount of the ordinary cash dividend paid by the Corporation on a single
share of Common Stock multiplied by the number of Stock Units subject to this
Agreement outstanding and unpaid as of such record date (“Dividend
Equivalents”).

 

6.                        Restrictions on Transfer.  Prior to the time the Stock
Units are vested and paid, neither the Stock Units comprising the Award nor any
other rights of the Participant under this Agreement or the Plan may be
transferred, except as expressly provided in Section 1.9 of the Plan.  No
specific exception to the general transfer prohibitions set forth in Section 1.9
of the Plan has been authorized by the Committee.

 

7.                        Timing and Manner of Payment with Respect to Stock
Units. Stock Units subject to this Agreement will be paid in an equivalent
number of shares of Common Stock within 60 days after the vesting of such Stock
Units in accordance with the terms hereof, subject to adjustment as contemplated
by Section 9 and subject to earlier payment pursuant to Section 10.  The
Participant or other person entitled under the Plan to receive the shares shall
deliver to the Corporation any representations or other documents or assurances
required pursuant to Section 5.4 of the Plan.

 

8.                        Effect of Termination of Employment or Change in
Control.

 

(a)                    Forfeiture after Certain Events.  The Participant’s Stock
Units shall be extinguished to the extent such Stock Units have not become
vested upon the date the Participant is no longer employed by the Corporation or
one of its Subsidiaries, regardless of the reason for such termination of
employment, whether with or without cause, voluntarily or involuntarily;
provided, however, that if the Participant incurs a permanent and total
disability or dies while employed by the Corporation or a Subsidiary, or retires
with the consent of the Corporation or a Subsidiary from employment by the
Corporation or a Subsidiary, then if the Stock Units subject to the Award are
not then otherwise fully vested the next scheduled vesting installment of such
Stock Units shall become vested upon such termination of employment.  If the
Participant is

 

2

--------------------------------------------------------------------------------


 

employed by an entity that is a Subsidiary and such entity ceases to be a
Subsidiary, such event shall be deemed to be a termination of employment of the
Participant unless the Participant otherwise continues following such event to
be employed by the Corporation or another Subsidiary that continues as such
following the event.  Absence from work caused by military service, authorized
sick leave or other leave approved in writing by the Committee shall not be
considered a termination of employment by the Corporation or a Subsidiary for
purposes of this Section 8.

 

(b)                    Termination of Stock Units.  If any Stock Units are
extinguished hereunder, such unvested, extinguished Stock Units, without payment
of any consideration by the Corporation or any Subsidiary, shall automatically
terminate and be cancelled without any other action by the Participant, or the
Participant’s beneficiary, as the case may be.

 

(c)                    Acceleration Upon Change in Control.  Upon the occurrence
of (or, as the circumstances may require, immediately prior to) a Change in
Control (as defined below), then any portion of the Stock Units subject to the
Award that have not previously vested or terminated shall thereupon vest, unless
prior to the Change in Control the Committee determines that benefits under this
or other awards will not accelerate upon occurrence of the Change in Control or
determines that only certain or limited benefits under some or all awards will
be accelerated and the extent to which they will be accelerated, and/or
establishes a different time in respect of the Change in Control for such
acceleration.  The Committee may accord the Participant a right to refuse any
acceleration pursuant to this Agreement, in such circumstances as the Committee
may approve.  For purposes of this Agreement, “Change in Control” means any of
the following:  (a) approval by the stockholders of the Corporation of the
dissolution or liquidation of the Corporation; (b) approval by the stockholders
of the Corporation of an agreement to merge or consolidate, or otherwise
reorganize, with or into one or more entities that are not majority-owned
subsidiaries of the Corporation, as a result of which 50% or less of the
outstanding voting securities of the surviving or resulting entity are, or are
to be, owned by former stockholders of the Corporation; (c) approval by the
stockholders of the Corporation of the sale or transfer of substantially all of
the Corporation’s business and/or assets to a person or entity that is not a
Subsidiary of the Corporation; or (d) the occurrence of any of the following:
(i) any “person,” alone or together with all “affiliates” and “associates” of
such person, without the prior approval of the Board, becomes the “beneficial
owner” of more than 50% of the outstanding voting securities of the Corporation
(the terms “person,” “affiliates,” “associates” and “beneficial owner” are used
as such terms are used in the Securities Exchange Act of 1934 and the General
Rules and Regulations thereunder); provided, however, that “Change in Control”
shall not be deemed to have occurred if such “person” is the Corporation, any
Subsidiary or any employee benefit plan or employee stock plan of the
Corporation or of any Subsidiary, or any trust or other entity organized,
established or holding shares of such voting securities by, for, or pursuant to
the terms of any such plan; or (ii) individuals who at the beginning of any
period of two consecutive calendar years constitute a majority of the Board
cease for any reason, during such period, to constitute at least a majority
thereof, unless the election, or the nomination for election by the
Corporation’s stockholders, of each new Board member was approved by a vote of
at least two-thirds of the Board members then still in office who were Board
members at the beginning of such period.

 

9.                        Adjustments in Case of Changes in Common Stock.  The
Committee may adjust the number of Stock Units subject to this Agreement as
provided under Section 5.2 of the Plan.  Upon the occurrence of an Event (as
defined below), the Committee shall make adjustments as it deems appropriate in
the number and kind of securities or other consideration that may become payable
with respect to the Award.  If any adjustment shall be made under Section 5.2 of
the Plan or an Event shall occur and the Stock Unit Award has not been fully

 

3

--------------------------------------------------------------------------------


 

vested and paid upon such Event or prior thereto, the Stock Unit Award may
become payable in securities or other consideration (the “Restricted Property”)
rather than in the Common Stock otherwise payable in respect of the Stock Unit
Award.  Such Restricted Property shall become payable at the times and in such
proportions set forth in Section 7 above or such earlier time as the Committee
may authorize pursuant to Section 10 below.  Notwithstanding the foregoing, to
the extent that the Restricted Property includes any cash, the commitment
hereunder shall become an unsecured promise to pay an amount equal to such cash
(with earnings attributable thereto as if such amount had been invested,
pursuant to policies established by the Committee, in interest bearing, FDIC
insured (subject to applicable insurance limits) deposits of a depository
institution selected by the Committee) at such times and in such proportions as
the Stock Unit Award becomes payable in accordance with Section 7 above. 
Notwithstanding the foregoing, the Stock Unit Award and any Common Stock or
other securities or property payable in respect of the Stock Unit Award shall
continue to be subject to proportionate and equitable adjustments (if any) under
Section 5.2 of the Plan consistent with the effect of such events on
stockholders generally, as the Committee determines to be necessary or
appropriate, and in the number, kind and/or character of shares of Common Stock
or other securities, property and/or rights payable in respect of Stock Units
granted under the Plan.  All rights of the Participant hereunder are subject to
those adjustments.  For purposes of this Agreement, “Event” means a liquidation,
dissolution, Change in Control, merger, consolidation, or other combination or
reorganization, or a recapitalization, reclassification, extraordinary dividend
or other distribution (including a split up or a spin off of the Corporation or
any significant Subsidiary), or a sale or other distribution of substantially
all the assets of the Corporation as an entirety.

 

10.                 Possible Early Settlement of Award.  The Committee retains
the right to accelerate the vesting and payment date of the outstanding and
previously unvested Stock Units subject to the Award in connection with an
Event, a Change in Control, or the termination of the Participant’s employment
with the Corporation or one of its Subsidiaries.  This Section 10 is not
intended to prevent vesting of the Award pursuant to Section 8(c) above or an
adjustment to the Award as provided in the Plan or Section 9 above.

 

11.                 Tax Withholding.  Upon payment of Dividend Equivalents
and/or the distribution of shares of Common Stock in respect of the Stock Units,
the entity within the Company last employing the Participant shall have the
right at its option to (a) require the Participant (or the Participant’s
beneficiary, as the case may be) to pay or provide for payment in cash of the
amount of any taxes which the Company may be required to withhold with respect
to such payment or distribution or (b) deduct from any amount payable to the
Participant the amount of any taxes which the Company may be required to
withhold with respect to such payment or distribution.  In any case where a tax
is required to be withheld in connection with the delivery of shares of Common
Stock under this Agreement, the Committee may, but is not required to, reduce
the number of shares to be delivered by (or otherwise reacquire) the appropriate
number of shares valued at their then Fair Market Value, to satisfy such
withholding obligation.

 

12.                 Notices.  Any notice to be given under the terms of this
Agreement shall be in writing and addressed to the Corporation at its principal
office located at 101 N. Sepulveda Boulevard, El Segundo, California 90245, to
the attention of the Secretary and to the Participant at the address given
beneath the Participant’s signature hereto, or at such other address as either
party may hereafter designate in writing to the other.

 

4

--------------------------------------------------------------------------------


 

13.                 Plan and Program.  The Award and all rights of the
Participant with respect thereto are subject to, and the Participant agrees to
be bound by, all of the terms and conditions of the provisions of the Plan,
incorporated herein by reference, to the extent such provisions are applicable
to Awards granted to employees.  The Participant acknowledges receipt of a copy
of the Plan, which is made a part hereof by this reference, and agrees to be
bound by the terms thereof.  Unless otherwise expressly provided in other
Sections of this Agreement, provisions of the Plan that confer discretionary
authority on the Committee do not (and shall not be deemed to) create any rights
in the Participant unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Committee so conferred by appropriate
action of the Committee under the Plan after the date hereof.  If there is any
conflict or inconsistency between the terms and conditions of this Agreement and
of the Plan, the terms and conditions of the Plan shall govern.

 

14.                 No Service Commitment by Company.  Nothing contained in this
Agreement or the Plan constitutes an employment commitment by the Corporation or
any of its Subsidiaries, affects the Participant’s status as an employee at-will
who is subject to termination without cause, confers upon the Participant any
right to remain employed by the Corporation or any Subsidiary, interferes in any
way with the right of the Corporation or any Subsidiary at any time to terminate
such employment, or affects the right of the Corporation or any Subsidiary to
increase or decrease the Participant’s other compensation.

 

15.                 Limitation on Participant’s Rights.  Participation in the
Plan confers no rights or interests other than as herein provided.  This
Agreement creates only a contractual obligation on the part of the Corporation
as to amounts payable and shall not be construed as creating a trust.  The Plan,
in and of itself, has no assets.  The Participant shall have only the rights of
a general unsecured creditor of the Corporation (or applicable Subsidiary) with
respect to amounts credited and benefits payable, if any, with respect to the
Stock Units, and rights no greater than the right to receive the Common Stock
(subject to adjustments) as a general unsecured creditor with respect to Stock
Units, as and when payable hereunder.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.  By the Participant’s execution of this Agreement, the
Participant agrees to the terms and conditions hereof and of the Plan.

 

INTERNATIONAL RECTIFIER

 

PARTICIPANT

CORPORATION, a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Signature

Print Name:

 

 

 

 

 

 

Address

Its:

 

 

 

 

 

City, State, Zip Code

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PERFORMANCE GOALS - VESTING

 

100% of the total number of Stock Units subject to the Award are eligible to
become vested on the third business day following the filing of the
Corporation’s unaudited financial statements with the Securities and Exchange
Commission  (“SEC”) for the Corporation’s first quarter  of its fiscal year 2011
(“Vesting Date”), based on the Corporation’s achievement of its “Corporate
Performance Goal” (as defined below).

 

In order for any of the Stock Units to be become vested, the Corporation must
achieve the goal (the “Corporate Performance Goal”) of a level of earnings
before interest and taxes (“EBIT”), exclusive of any extraordinary and one-time
items, as so identified and designated by the Committee, reported in the
Corporation’s financial statements filed with the SEC, of
                                          in each of two consecutive quarters
during the period between the beginning of the Corporation’s second quarter of
its fiscal year 2010 and the end of  the Corporation’s first quarter of its
fiscal year 2011.

 

If the Corporate Performance Goal is achieved, then 100% of the Stock Units to
the Award shall vest upon the Vesting Date.

 

Notwithstanding the foregoing, if the Corporate Performance Goal is not
achieved, then no Stock Units subject to the Award shall become vested.

 

Any Stock Units that are not vested on the Vesting Date shall be terminate and
be forfeited.

 

Whether and the extent to which any “Corporate Performance Goal” has been
achieved will be determined by the Committee (or, to the extent consistent with
Section 162(m) of the Code, its delegate), and no vesting shall be deemed to
have occurred absent such a determination by the Committee (or such a delegate
as the case may be). The “Corporate Performance Goal” set forth above shall be
proportionally adjusted by the Committee (in its sole discretion) as may be
necessary to mitigate the unbudgeted impact of material, unusual or nonrecurring
gains and losses, and to make equitable adjustments for other extraordinary
events not foreseen at the time the “Corporate Performance Goal” were
established.  Notwithstanding the foregoing, any vesting of Stock Units subject
to the Award is conditioned upon the participant being an employee of the
Corporation, or one of its directly or indirectly owned subsidiaries, on the
Vesting Date.

 

--------------------------------------------------------------------------------